Citation Nr: 1312381	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  07-24 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1969 to May 1972, including combat service during the Vietnam Conflict, and his decorations include the Purple Heart. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2005 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for a lumbar spine disability on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In January 2010, the Veteran testified during a hearing at the RO before a former Veterans Law Judge.

In August 2010, the Board found new and material evidence to reopen the Veteran's claim, and remanded the reopened claim for additional development.  

In March 2013, the Board duly notified the Veteran that the Board no longer employed the Veterans Law Judge that conducted the January 2010 Board hearing and that he had the right to another Board hearing.  Later that same month, the Veteran indicated that he desired an additional hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran and his representative when further action is required.

REMAND

In March 2013, the Veteran requested an additional hearing before a Veterans Law Judge at the RO.  Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to a Veteran who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing at the RO before a Veterans Law Judge, with appropriate notification to the Veteran and his representative.  After a hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

